Citation Nr: 0117970	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  01-01 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected pension benefits, 
including on an 
extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Mr. Michael A. Steinberg, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from July 
1966 to June 1967.

In April 2000, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, denied his 
claim for nonservice-connected pension benefits, including on 
an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(2).  
He appealed to the Board of Veterans' Appeals (Board).


FINDINGS OF FACT

1.  The veteran list various disabilities and associated 
symptoms as the reason that he is unable to secure and 
maintain substantially gainful employment.

2.  Because the RO had not rated all of his disabilities, 
only some, the RO sent him a letter in December 2000 
notifying him that he needed to undergo a VA medical 
evaluation; the RO also apprised him of the consequences of 
failing to report for the evaluation and, despite that, he 
did not report for his January 2001 VA examination.

3.  He also more recently failed to report for his May 2001 
video-conference hearing at the RO before a Member of the 
Board.


CONCLUSION OF LAW

There is insufficient medical and other evidence currently of 
record to determine whether the veteran is entitled to VA 
nonservice-connected pension benefits-including on an extra-
schedular basis pursuant to 38 C.F.R. § 3.321(b)(2), and he 
has failed to comply with VA's efforts to obtain the evidence 
necessary to make this determination.  38 C.F.R. § 3.655 
(2000); Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges that he is permanently and totally 
disabled, unemployable and therefore entitled to VA 
nonservice-connected pension benefits.  And when filing his 
claim in October 1999 (on VA Form 21-526), he listed 
heart disease-status post a myocardial infarction ("heart 
attack") in April 1994, hypertension, and Diabetes Mellitus 
as the cause for this.  He subsequently submitted medical 
records concerning physical evaluations that he underwent 
in December 1999 and March 2000 in a VA outpatient clinic, 
but they generally indicated that he basically was "doing 
well;" that he "stays fairly active in the gym lifting 
weights [and] doing some aerobic exercises as well;" that he 
presently was unemployed, but that he "at times" works in 
telemarketing; and that his blood pressure "is under 
reasonable control on his current medications," so no 
changes were deemed necessary.  He also underwent additional 
clinical evaluation and workup for his Diabetes Mellitus and 
was seen on referral, or scheduled to be seen on referral, 
for residuals of it-including in the outpatient podiatry 
clinic for a callus on the dorsal aspect of the little toe on 
his left foot, in the eye clinic for complaints of 
intermittent blurred vision, and in the urology clinic for 
complaints of erectile dysfunction.  He also said that he had 
a long history of chronic, intermittent discomfort in his 
left shoulder due to pain; that it hurt him to sleep on his 
shoulder; that it also hurt him to abduct it externally and 
to abduct and rotate it internally; and that he had at 
various times taken deep heating rub and Motrin with variable 
amounts of relief.  So the examining VA physician referred 
him to another doctor for consideration of an anti-
inflammatory injection.  He went on to note that he also had 
broken his right fibula at some unspecified time in the past.

The results of the referral evaluation in the outpatient eye 
clinic indicated the veteran did not have any evidence of 
diabetic retinopathy, and the remainder of his objective 
physical evaluation in March 2000 also was essentially 
unremarkable, including insofar as his blood pressure (which 
was 143/86), his heart and cardiovascular system (which had a 
regular rate and rhythm, without any murmurs, rubs, or 
gallops), his genitourinary system (he had normal, descended 
testicles), his rectal examination (which revealed a normal 
prostate), and examination of his extremities (which 
disclosed no signs of clubbing, cyanosis, or edema; 
his peripheral pulses also were easily palpable, and his 
sensation was intact to monofilament testing).

The veteran more recently alleged in his October 2000 notice 
of disagreement (NOD) that, in addition to the symptoms 
alluded to above, he also experiences frequent urination and 
fatigue, and that he is unable to stand for prolonged periods 
of time-thereby precluding him from securing and maintaining 
employment that is substantially gainful.  So since the RO 
had not yet rated all of his alleged disabilities, only some, 
the RO sent him a letter in December 2000 notifying him that 
he would have to undergo a VA medical examination to 
determine the current level of his functional impairment, 
when considering all of his conditions at issue.  38 C.F.R. 
§§ 3.342, 4.17, 4.19 (2000); cf. Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  That examination also, in turn, 
would permit the RO to determine whether he is unemployable 
due to his various disabilities if judged by both an 
"objective" ("average person") and "subjective" (the 
veteran, in particular) standard.  See Talley v. Derwinski, 
2 Vet. App. 282 (1992); Brown v. Derwinski, 2 Vet. App. 444 
(1992).  The RO further notified him of the dire consequences 
of failing to report for his VA examination, without good 
cause-indicating that his claim would be denied-and even 
apprised him of various examples of good cause.  See 38 
C.F.R. § 3.655.  And despite being duly apprised of this, he 
still failed to report for his January 2001 VA medical 
evaluation.  He also more recently failed to report for his 
video-conferencing hearing at the RO before a Member of the 
Board, which was scheduled to take place on May 23, 2001, and 
he did not contact VA prior to the hearing to request that it 
be postponed, nor has he contacted VA at any time during the 
months since to request that it be rescheduled.  Therefore, 
the Board deems his request for a video-conference hearing 
withdrawn.  38 C.F.R. § 20.704(d) (2000).  But even more 
importantly, however, as previously indicated by the RO, his 
entire claim altogether, as a matter of law, must be denied.  
38 C.F.R. § 3.655.

In denying this claim, the Board realizes that on November 9, 
2000, during the pendency of this appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat 2096 (2000).  This law 
rewrites the 38 U.S.C. §§ 5100-5107 "duty to assist" 
provisions, requiring that VA provide additional assistance 
to a veteran in developing all facts and evidence pertinent 
to claims for benefits under Title 38 of the United States 
Code.  However, although, in this particular instance, the RO 
did not readjudicate the veteran's claim subsequent to the 
enactment of the VCAA, the RO provided him proper notice of 
all that it entails in a December 2000 letter, apprising him 
of what he needed to know concerning his claim insofar as 
obtaining supporting evidence, meeting the requirements for 
this benefit, and the type of evidence necessary to 
substantiate his allegations.  The RO also apprised him of 
the governing laws and regulations in the February 2001 
statement of the case (SOC).  So he has been fully informed 
of VA's responsibility of assisting him in developing his 
claim and properly notified of the type of evidence needed 
for favorable disposition.  But aside from that, he also has 
been duly apprised of his various responsibilities as a 
claimant, too, insofar as developing the record on appeal.  
Moreover, the RO has given him ample opportunity during the 
months since to identify or personally submit additional 
medical or other evidence showing that he is entitled to 
nonservice-connected pension benefits and, as alluded to 
earlier, to be examined and to have a video-conference 
hearing before a Member of the Board.  And yet, he did not 
avail himself to any of those important opportunities.  

Therefore, the RO has made reasonable efforts to obtain all 
of the evidence that is relevant to this appeal, and he is 
not prejudiced by the Board going ahead and deciding his 
claim, without initial RO adjudication after enactment of the 
VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

The claim for nonservice-connected pension benefits, 
including on an 
extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(2), is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

